Case 19-01180-5-JNC        Doc 5 Filed 03/14/19 Entered 03/14/19 16:37:54              Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

In Re:
                                                              Case No. 19-01180-5-JNC
CAH ACQUISITION COMPANY # 3, LLC,
d/b/a Horton Community Hospital,                                      Chapter 11

               Debtor.


              DEBTOR’S EMERGENCY MOTION FOR AND CONSENT TO
                   APPOINTMENT OF CHAPTER 11 TRUSTEE

         The Debtor, by and through its proposed counsel of record, requests that the Court

appoint Thomas W. Waldrep, Jr. as the Chapter 11 trustee in this case, pursuant to the provisions

of 11 U.S.C. § 1104(a)(2). In support of this motion, the Debtor states as follows:

         1.    The Debtor filed its voluntary Chapter 11 petition on March 14, 2019.

         2.    The Debtor owns and operates a critical access hospital in Horton, Kansas.

         3.    Pending in this Court is the involuntary Chapter 7 bankruptcy case of the Debtor’s

related and affiliated entity, CAH Acquisition Company # 1, LLC, d/b/a Washington County

Hospital (case no. 19-00730-5-JNC), filed on February 19, 2019. No order for relief has been

entered in that case. On the request of the petitioning creditors in that case, Mr. Waldrep was

appointed as the interim trustee and continues to serve in that capacity.

         4.    The Debtor is one of twelve (12) hospitals (including Washington County

Hospital) (collectively, the “CAH Hospitals”) with common ownership and integrated

management through a related entity, iHealthcare, Inc. Each of the CAH Hospitals is owned by

Health Acquisition Company, LLC (80% interest) and HMC/CAH Consolidated, Inc. (20%
Case 19-01180-5-JNC        Doc 5 Filed 03/14/19 Entered 03/14/19 16:37:54              Page 2 of 5




interest). Mr. Waldrep, as interim trustee in the Washington County Hospital case, continues to

utilize iHealthcare, Inc. in the management of the hospital.

       5.      Several of the CAH Hospitals are currently the subject of state court receiverships

in other states in which receivers have been appointed at the request of creditors or other parties

in interest. As a result of the appointment of the receivers, significant amounts of cash and

anticipated revenues for the CAH Hospitals are unavailable to fund the ongoing operations of the

CAH Hospitals.

       6.      In light of the deteriorating financial and operational status of the Debtor (and the

other CAH Hospitals), the Debtor has determined that it is the best interests of the Debtor, its

creditors, and other parties in interest (including patients) for Mr. Waldrep to also be appointed

as the Chapter 11 trustee in the Debtor’s case, subject to the Court’s approval. Therefore, the

Debtor requests and consents to the immediate appointment of Thomas W. Waldrep, Jr. as

Chapter 11 trustee in this case, pursuant to § 1104(a)(2) of the Bankruptcy Code.

       7.      Counsel for the Debtor has conferred with Mr. Waldrep about his appointment as

the trustee in this case, and Mr. Waldrep has agreed to such appointment.

       WHEREFORE, the Debtor consents to and requests that the Court appoint Thomas W.

Waldrep, Jr. as the Chapter 11 trustee in this case on an emergency, ex parte basis pending notice

and hearing to the extent required by the Court pursuant to § 1104(a) of the Bankruptcy Code.

Dated: March 14, 2019                          /s/ Rayford K. Adams III
                                              Rayford K. Adams III (NC Bar No. 8622)
                                              SPILMAN THOMAS & BATTLE, PLLC
                                              110 Oakwood Drive, Suite 500
                                              Winston-Salem, North Carolina 27103
                                              Telephone: (336) 725-4710
                                              Facsimile: (336)725-4476Email:
                                              tadams@spilmanlaw.com
Case 19-01180-5-JNC      Doc 5 Filed 03/14/19 Entered 03/14/19 16:37:54          Page 3 of 5




                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

In Re:
                                                         Case No. 19-01180-5-JNC
CAH ACQUISITION COMPANY # 3, LLC,
d/b/a Horton Community Hospital,                                Chapter 11

              Debtor.


                              CERTIFICATE OF SERVICE

        I hereby certify that the foregoing DEBTOR’S EMERGENCY MOTION FOR AND
CONSENT TO APPOINTMENT OF CHAPTER 11 TRUSTEE was filed electronically in
accordance with the local rules and was served upon those listed in Exhibit A on the date set
forth by first class mail or by electronic service through CM/ECF.

Dated: March 14, 2019                      /s/ Rayford K. Adams III
                                          Rayford K. Adams III (NC Bar No. 8622)
                                          SPILMAN THOMAS & BATTLE, PLLC
                                          110 Oakwood Drive, Suite 500
                                          Winston-Salem, North Carolina 27103
                                          Telephone: (336) 725-4710
                                          Facsimile: (336)725-4476
                                          Email: tadams@spilmanlaw.com
Case 19-01180-5-JNC   Doc 5 Filed 03/14/19 Entered 03/14/19 16:37:54   Page 4 of 5




                               EXHIBIT A
Case 19-01180-5-JNC              Doc 5 Filed 03/14/19 Entered 03/14/19 16:37:54             Page 5 of 5




   VIA CM/ECF / E-MAIL
                                               Terri L. Gardner
                                           Nelson Mullins Riley &            Katherine M. McCraw
         Marjorie K. Lynch
                                              Scarborough, LLP             Assistant Attorney General
        434 Fayetteville St.
                                         4140 Parklake Avenue, Suite       N.C. Department of Justice
              Suite 640
                                                      200                     Post Office Box 629
         Raleigh, NC 27601
                                             Raleigh, NC 27612              Raleigh, NC 27602-0629
      Bankruptcy Administrator
                                           Counsel for Petitioning         Counsel for NC DHHS/DHB
                                                  Creditors
      Thomas W. Waldrep, Jr.
            Waldrep LLP
   101 S Stratford Road, Suite 210
     Winston-Salem, NC 27104
               Trustee

   VIA U.S. MAIL
                                   CAH Acquisition Company #1, LLC
 CAH Acquisition Company #1, LLC
                                   c/o Hospital Management Consulting,    James W. Schaffer, President
  c/o Corporation Service Company,
                                                  LLC                    CAH Acquisition Company #1,
          Registered Agent
                                         Attn: Lawrence J. Arthur           LLC 958 US Highway 64
  2626 Glenwood Avenue, Suite 550
                                         4254 N. Oak Trafficway            East Plymouth, NC 28962
         Raleigh, NC 27608
                                         Kansas City, MO 64116
                                                 Shane Reed
                                                                               Curtis S. Potter
        Dennis L. Davis, Esq.           Director/Credit A/R Escalation
                                                                          Washington County, County
    Stinson Morrison Hecker LLP                    Finance
                                                                              Manager/Attorney
       1201 Walnut, Suite 2900             Medline Industries, Inc.
                                                                                PO Box 1007
       Kansas City, MO 64106                  Three Lakes Drive
                                                                            Plymouth, NC 27962
                                             Northfield, IL 60093

                                             Frank Smith, Esq.                  Eric L. Johnson
        Robert Venable, M.D.
                                              FMS Lawyer PL                    Spencer Fane LLP
           PO Box 1026
                                        9900 Stirling Road, Suite 226       1000 Walnut, Suite 1400
        Plymouth, NC 27962
                                           Cooper City, FL 33024            Kansas City, MO 64106


       U.S. Bankruptcy Court
                                             Baxter Healthcare
   300 Fayetteville Street, 4th Floor
                                          1 Baxter Pkwy, DE3-2E
           P.O. Box 791
                                          Deerfield, IL 60015-4633
      Raleigh, NC 27602-0791
